Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on October 22, 2020 has been entered.
Claims 1-3, 5-9, 12-13, 15-16, 19, 23-24, 30-35, 41, 43, 46, and 48-49 are pending.
Election/Restrictions
Applicant elected Group I (claims 1-16) with a species election of (1) Rnase R as the nuclease and (2) Rnase R as the endogenous ribonuclease as the genetic modifications made in the cell in the reply filed on September 9, 2019.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 3, 8-9, 12-13, 15-16, 19, 23-24, 30, 32-35, 41, 43, 46, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2019. 

Information Disclosure Statement


Response to Arguments
 	Applicant’s amendment and arguments filed on October 22, 2020 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In view of Applicant’s argument, that the specification describes structural features and representative species of each of the elements of claimed method, the rejection of claims 1-2, 5-7, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

withdrawn.
 
Claims 1-2, 5-7, 31, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 2011/0275116 – form PTO-1449), Awano (Escherichia coli RNase R Has Dual Activities, Helicase and RNase. JOURNAL OF BACTERIOLOGY, Mar. 2010, p. 1344–1352 – cited previously on form PTO-892), Schulte (WO 03/038117 – form PTO-1449), and Blake (US 2015/0037868 – form PTO-1449).
Swartz discloses a method of producing a cell lysate by modifying an enzyme of interest, such as a ribonuclease, for the production a product of interest, such as nucleotides, by relocating the enzyme to the periplasmic space of the cell ([0005]-[0010], [0086], and [0096] and claims 18-20). Swartz discloses a method of producing a cell lysate ([0023]-[0024] and [0177]-[0178]) by (A) culturing E. coli cells to a desired cell density ([0010]) comprising (1) at least one engineered nucleic acid comprising a promoter linked to a sequence encoding a ribonuclease linked to a periplasmic-targeting sequence ([0026]-[0033] and [0035]), and (2) at least one endogenous ribonuclease genetically inactivated or inactivated ([0021]), (B) lysing cells to produce a first cell lysate [0024] and [0177]-[0178]), and (C) incubating said first lysate cell under conditions that result in a product ([0177]-[0178]).  Regarding the limitation of producing nucleotide 5’monophosphates, production of nucleotide 5’monophosphates would necessarily flow from the cell lysate of Swartz comprising the ribonuclease.  Regarding 
Swartz does not explicitly disclose Rnase R as the ribonuclease nor a ribonuclease comprising a protease-recognition site.
E. coli ribonucleases, such as RNase R and the gene encoding RNase R, were known in the art. Awano discloses E. coli RNase R (abstract).
Schulte discloses using a cell-free method of producing RNA from nucleotide 5’monophosphates (page 3, line 21 through page 4, and line 15). In using the cell lysate of Swartz for a cell-free method of RNA synthesis, one having ordinary skill in the art would have recognized to inactivate the nuclease to prevent depolymerization of the RNA synthesized.  Incorporation of a protease-recognition site into an enzyme to inactivate the enzyme was known.  Blake discloses incorporation of a protease-recognition site into an enzyme of interest such that the resulting enzyme is active in the absence of the cognate protease and is inactive in the presence of the protease ([0002] and [0010]-[0014].  Blake discloses such engineered enzymes are useful for the cell-free synthesis of compounds interest [0002].  

Therefore, the above references render claims 1-2, 5-7, 31, and 49 prima facie obvious.

Claims 1-2, 5-7, 31, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swartz I (US 2011/0275116 – form PTO-1449), Awano (Escherichia coli RNase R Has Dual Activities, Helicase and RNase. JOURNAL OF BACTERIOLOGY, Mar. 2010, p. 1344–1352 – cited previously on form PTO-892), .
Swartz I discloses a method of producing a cell lysate by modifying an enzyme of interest for the production a product of interest, such as nucleotides, by relocating the enzyme to the periplasmic space of the cell ([0005]-[0010], [0086], and [0096] and claims 18-20). Swartz discloses a method of producing a cell lysate ([0023]-[0024] and [0177]-[0178]) by (A) culturing E. coli cells to a desired cell density ([0010]) comprising (1) at least one engineered nucleic acid comprising a promoter linked to a sequence encoding a nuclease linked to a periplasmic-targeting sequence ([0026]-[0033] and [0035]), and (2) at least one endogenous ribonuclease genetically inactivated or inactivated ([0021]), (B) lysing cells to produce a first cell lysate [0024] and [0177]-[0178]), and (C) incubating said first lystate cell under conditions that result in a product ([0177]-[0178]).  Regarding the limitation of producing nucleotide 5’monophosphates, production of nucleotide 5’monophosphates would necessarily flow from the cell lysate of Swartz I comprising the nuclease.  Regarding claim 2, Swartz I discloses using an inducible promoter ([0008] and [0065]-[0070]).  Regarding claim 6, Swartz I limits the cells of claim 1 to comprise at least one chromosomal deletion of a gene encoding an endogenous nuclease ([0021)].  Regarding claims 1 and 31, the limitation of for use in cell-free production of RNA or dsRNA is an intended use of the cell lysate produced by the claimed method and do not result in a manipulative/structural difference between the claimed method and the prior art.  Therefore, the intended use “for use in cell-free production RNA” or “dsRNA” are not considered a limitation.  See MPEP 2111.  

E. coli ribonucleases, such as RNase R and the gene encoding RNase R, were known in the art. Awano discloses E. coli RNase R (abstract).
Schulte discloses using a cell- free method of producing RNA from nucleotide 5’monophosphates (page 3, line 21 through page 4, line 15). In using the cell lysate of Swartz for a cell-free method of RNA synthesis, one having ordinary skill in the art would have recognized to inactivate the nuclease to prevent depolymerization of the RNA synthesized.  Incorporation of a protease-recognition site into an enzyme to inactivate the enzyme was known.  Swartz II discloses incorporation of a protease-recognition site into an enzyme of interest such that the resulting enzyme is active in the absence of the cognate protease and is inactive in the presence of the protease ([0026] and [0161]-[0165].  Swartz II discloses such engineered enzymes are useful for the cell-free synthesis of compounds interest [0004] and [0038]).  
  	Therefore, combining the teachings of the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Swartz I by incorporating a protease-recognition site into the nuclease, such as an RNaseR, in order to inactivate said nuclease when using the cell lysate comprising nucleotides 5’monophosphates to synthesize RNA.   One having ordinary skill in the art would have been motivated to incorporate a protease-recognition site into the nuclease in order to deactivate the nuclease during RNA synthesis.  One of ordinary skill in the art would have had a reasonable expectation of success since Swartz I discloses a method of producing a cell lysate for producing a 
Therefore, the above references render claims 1-2, 5-7, 31, and 49 prima facie obvious.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

In view of Applicant’s argument that the claims of the instant application and the claims of the reference application provide different and alternative strategies that enable cell-free production of RNA, the rejection of claims 1-2, 5-7, and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 89-122 of copending Application No. 15/480,617 (reference application) has been withdrawn.   

Claims 1-2, 5-7, 31, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,858,385 (reference patent) in view of Swartz I (US 2011/0275116 – form PTO-1449) and Swartz II (US 2012/0052547 – form PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common .
However, the claims of the reference patent do not recite culturing bacterial/E. coli cells comprising a polynucleotide comprising an inducible promoter linked to a sequence encoding a ribonuclease/RNaseR comprising a protease-recognition site and linked to a periplasmic targeting sequence and lysing the cells to produce a cell lysate. However, Swartz I discloses a method of producing a cell lysate by modifying an enzyme of interest, such as a ribonuclease, for the production a product of interest, such as nucleotides, by relocating the enzyme to the periplasmic space of the cell ([0005]-[0010], [0086], and [0096] and claims 18-20). Swartz I discloses a method of producing a cell lysate ([0023]-[0024] and [0177]-[0178]) by (A) culturing E. coli cells to a desired cell density ([0010]) comprising (1) at least one engineered nucleic acid comprising a promoter linked to a sequence encoding a ribonuclease linked to a periplasmic-targeting sequence ([0026]-[0033] and [0035]), and (2) at least one endogenous ribonuclease genetically inactivated or inactivated ([0021]), (B) lysing cells to produce a first cell lysate [0024] and [0177]-[0178]), and (C) incubating said first lysate cell under conditions that result in a product ([0177]-[0178]).  Regarding claim 2, Swartz I discloses using an inducible promoter ([0008] and [0065]-[0070]).  Regarding 
In using the cell lysate to produce RNA, one having ordinary skill in the art would have recognized to inactivate the nuclease to prevent depolymerization of the RNA synthesized.  Incorporation of a protease-recognition site into an enzyme to inactivate the enzyme was known.  Swartz II discloses incorporation of a protease-recognition site into an enzyme of interest such that the resulting enzyme is active in the absence of the cognate protease and is inactive in the presence of the protease ([0026] and [0161]-[0165].  Swartz II discloses such engineered enzymes are useful for the cell-free synthesis of compounds interest [0004] and [0038]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-30 of the reference patent by providing a cell lysate comprising a nuclease comprising a protease-recognition site tagged to the periplasm by culturing bacterial/E. coli cells comprising a polynucleotide comprising an inducible promoter linked to a sequence encoding a ribonuclease/RNaseR comprising a protease-recognition site and linked to a periplasmic targeting sequence and lysing the cells to produce a cell lysate.   One having ordinary skill in the art would have been motivated to so in order to provide a cell lysate comprising a ribonuclease that can be inactivated (elimination of the ribonuclease) with a cognate protease during RNA synthesis.  One of ordinary skill in the art would have had a reasonable expectation of success since Swartz I discloses a method of producing a cell lysate for producing a product of interest by culturing cell comprising a polynucleotide encoding a ribonuclease linked to a periplasmic targeting 
Therefore, the conflicting claims are not patentably distinct from each other.  

Conclusion

	Claims 1-3, 5-9, 12-13, 15-16, 19, 23-24, 30-35, 41, 43, 46, and 48-49 are pending.
	Claims 3, 8-9, 12-13, 15-16, 19, 23-24, 30, 32-35, 41, 43, 46, and 48 are withdrawn.
	Claims 1-2, 5-7, 31, and 49 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.